DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 6-10, 18-19, 21-26 and 28-19 were allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response to the Office Action mailed 12/10/2021 was considered. In view of the amendments to the claims following the applicant interview on 2/11/2021 and the arguments presented the claims have overcome the outstanding 35 U.S.C. 102 and 103 rejections are withdrawn. The arguments presented by the Applicant on pages 9-12 of the response is persuasive. Applicant argument that with the currently claimed amendment, the cited prior art of record “… fails to teach or suggest “determining an activity that the user is actively engaged in” or “determining a measure of importance of the event to the user” at all, much less determining such a measure of importance “based at least on the activity that the user is actively engaged in during the dialog session.” Examiner agrees. In view of the current amendment to the claims the cited prior art of Vibbert and Rapaport is overcome. The cited prior art of record, alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658